Order entered August 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00759-CV

                               FIFTH THIRD BANK, Appellant

                                                V.

                                   ERICSSON INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-00127

                                            ORDER
       Before the Court is appellee’s August 8, 2019 unopposed motion to enlarge time to file

brief. Because this is an accelerated appeal, we GRANT the motion to the extent we ORDER

the brief be filed no later than September 3, 2019.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE